IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10028
                         Summary Calendar



LAWRENCE WAYNE AUTREY,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CV-1053-Y
                        --------------------
                          December 14, 2001
Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Laurence W. Autrey (“Autrey”), Texas state prisoner

# 665650, appeals the denial of his petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2254.   He argues that there

was insufficient evidence to support his conviction for burglary

of a habitation with intent to commit aggravated sexual assault.

     We have reviewed the record, the briefs of the parties, and

the applicable law, and we find no reversible error.   The Texas

Court of Appeals did not unreasonably conclude that any rational

trier of fact could have found, beyond a reasonable doubt, that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10028
                                -2-

the evidence showed that Autrey had the intent to commit sexual

assault.   See Williams v. Taylor, 529 U.S. 362, 409 (2000);

Jackson v. Virginia, 443 U.S. 307, 319 (1979).   The district

court’s judgment denying Autrey’s habeas petition is AFFIRMED.